Citation Nr: 1623222	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-10 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a back disorder.

2.  Entitlement to service connection for a heart disorder, including as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In the July 2010 rating decision, the RO incorrectly characterized the Veteran's claim for service connection for a heart disorder as a new and material evidence issue.  The Veteran has not been previously denied service connection for this disorder.  Accordingly, the Board has recharacterized that issue.

The issues of service connection for a back disorder on the merits and a heart disorder are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In a rating decision in January 1970, the RO denied a claim of service connection for a back disorder; the Veteran did not appeal the rating decision, and no new and material evidence was submitted within one year of the rating determination.  

2.  The additional evidence presented since the RO decision in January 1970, pertaining to service connection a back disorder, raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 1970 rating decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The criteria for reopening a previously denied claim of service connection for a back disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in January 1970, the RO denied service connection for a back disorder on the basis that the Veteran's back condition preexisted military service and was not aggravated beyond the normal progress of the disorder.  After the Veteran was notified of the determination and of his appellate rights by a February 1970 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision is final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

The evidence considered in 1970, consisted of the service treatment records showing diagnoses of spondylolysis and spondylolisthesis and notation of having back pain from age 14; as well as service personnel records showing that the Veteran was medically discharged from the military.  

The additional evidence not previously considered by VA regarding the claim for a back disorder includes the testimony of the Veteran during a March 2016 hearing before the Board describing his inservice injury during basic training, which caused back pain during service, and his post-service symptoms.  The Veteran stated that he was not able to seek medical treatment after service as he did not have health insurance and treated himself with over the counter medication for his back pain, which he had since separation.  Additionally, a January 2013 VA examination showed diagnoses of spondylolysis and spondylolisthesis at L5-S1.  The Veteran reported that he did not have treatment for his back because he did not complain about it and managed his pain. 

The additional evidence relates to an unestablished fact necessary to substantiate the claim.  The evidence indicates that the Veteran's inservice back pain began after an injury during basic training, persisted since service, and a current diagnosis with the same back disorder that was noted during service.  Accordingly, the additional evidence is new and material.  38 C.F.R. § 3.156(a).  

For this reason, the claim of service connection for a back disorder is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a back disorder is reopened, and to this extent only, the appeal is granted.



REMAND

The Veteran stated during the March 2016 hearing before the Board that although he had back problems prior to service, he did not have back pain until his injury during basic training.  The service treatment records show treatment in December 1966 for back pain.  However, it was noted that that Veteran had low back pain since the age of 14 and hurt his back again in basic training.  He was subsequently put on limited duty and was discharged from service due spondylolisthesis.  During the January 1967 Medical Board Proceedings, it was found that the Veteran's spondylolisthesis was not incurred in the line of duty and existed prior to entry on active duty, with no aggravation by active duty.  

In January 2013, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's back disorder was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner stated that the rationale for this opinion was simply that there was "no documentation."  The Board finds that the examiner failed to provide adequate rationale for the conclusion provided.  In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The Veteran claims that his current heart disorder was caused by his chronic back pain.  The Veteran's private physician stated in two letters dated May 2010 and November 2013, that the Veteran was under great stress related to his prior back injury sustained while in the military service and opined that the excessive stress, resultant pain and exposure to Darvon contributed to the development of his cardiovascular disease.  The January 2013 VA examiner provided an opinion that the a heart disorder "was less likely than not" proximately due to or the result of the Veteran's service-connected condition and based this opinion on the fact that the Veteran had known major risk factors for the development of coronary artery disease.  The examiner stated that there was no evidence in medical literature to support a claim that the medication the Veteran was taking for his back did not cause his claimed conditions or that his claimed heart conditions were caused by stress resulting from chronic back pain.  The Board finds that the examiner failed to provide adequate rationale for the opinion provided as the rationale was mere conclusory statements.  Further, the examiner did not consider the May 2010 opinion by the Veteran's private physician.  

Finally, during the March 2016 hearing before the Board, the Veteran stated that he received disability benefits from the Social Security Administration (SSA) in January 2005 prior to receiving regular social security after turning 65 years old.  The SSA records must be obtained on remand such as the SSA's decision and the records upon which the agency based its determination that are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain complete copies of the SSA disability benefits award, together with the medical records that served as the basis for such determination.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Following the above development, the Veteran's claims file must be provided to an appropriate VA examiner, who has not previously examined the Veteran, to determine whether a back disorder and a heart disorder are related to the Veteran's military service. 

The examiner is directed to review all of the evidence of record, and offer an opinion as to whether the Veteran's back disorder preexisted his military service, and if so, the specific evidence upon which this finding is based.  If the examiner finds that the Veteran's back disorder preexisted his military service, the examiner must provide an opinion as to whether the back disorder did not undergo a permanent increase beyond the natural progress of the disorder during military service, and the specific evidence upon which this finding is based.

The examiner must also provide an opinion as to whether the Veteran's heart disorder is caused or aggravated to any degree by his back disorder.  

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must specifically discuss the Veteran's inservice treatment and private physician's letters dated May 2010 and November 2013.  The examiner must consider the Veteran's enlistment examinations, his statements in service, and the findings of the January 1967 Medical Board.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated, including the issue of service connection for a back disorder on the merits.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


